Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments, the 112(b) rejection over claims 1, 5, 8, 13, 35, 36, 38, 41, and 44 has been withdrawn. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1, 3, 5, 8, 13, 14, 16, 17, 19, 23, 25, 27, 31, 34, are currently pending.  Claims 14, 16, 17, 19, and 23 are withdrawn due to being drawn to the non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 13 depend on Claim 7 which was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purpose of examination, Claims 8 and 13 will be construed as depending on Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutka et al. (US 2001/0038879) and evidenced by Song et al (US 2015/0004281).
Regarding Claims 1, Mutka discloses a method for preparing a first component of a comestible composition (encapsulate composition), wherein the first component is an encapsulate composition (paragraph 16) including an active ingredient (Furaneol, paragraphs 29 and 34) comprising: forming an extrudate of the first component via an extruder (extrusion formed matrix, paragraph 17); transporting said extrudate from said extruder to a downstream component (chopper, cutter, grinder, or pulverizer, paragraph 51); cooling said extrudate to a first temperature above a glass transition temperature of said first component (reads on any cooling occurring after extrusion and prior to the glass transition temperature), wherein said cooling said extrudate and said transporting said extrude occurs substantially simultaneously (“cooled as it exits the die…”, “chop the extruded product as it is still in a plastic state above its glass transition temperature”, paragraphs 58-59); cutting said extrudate cooled to a first said temperature into a plurality of pieces (paragraph 51) substantially identical in shape (uniform size, 
Mutka is silent to specifically reciting that there is cooling from a temperature at an outlet of said extruder to a first temperature above a glass transition temperature. However, Mutka discloses an extrusion temperature of 90-130°C (paragraph 63) for a composition having a glass transition temperature of above 40°C (paragraph 68) and further mentions that the cutting occurs when “the temperature is still above the  glass transition temperature” (emphasis added). This implies that some cooling may be expected from the peak extrusion temperature to the die part of the extruder, to which Mutka performs the cutting step while the temperature is “still” above the glass transition temperature. Even if Mutka did not intend for cooling to occur at the exit of the extruder, it would not be detrimental to Mutka’s invention since it is only required that the cutting occurs above the glass transition temperature of 40°C. In any case, Song provides evidence that one of ordinary skill in the art would expect at least some degree of cooling of the molten composition immediately as it exits the die (“The outer surface of the gum piece cools quickly upon exiting the extruder and/or die”, paragraph 46). Therefore, Mutka necessarily includes at least some cooling between the extrusion and the chopping step. 
Regarding Claim 3, Mutka teaches wherein the first temperature is at least 40°C (paragraph 62).
Regarding Claim 5, Mutka teaches wherein the second temperature is room temperature which is known to be at or near 20°C (paragraph 72). 
Regarding Claims 8, Mutka is silent to wherein each piece includes a cut surface having a diameter larger than a thickness of the piece, and a ratio of the diameter of said cut surface to said thickness is greater than 1; however, Mutka recognizes that one of ordinary skill in the art would be capable of determining the desired shape and size based on choice (paragraph 55). Therefore, it would have been obvious to one of ordinary skill in the art to routinely determine the size of diameter and thickness of the plurality of cut extrudate pieces. 
Regarding Claims 13, Mutka further teach comprising: grinding said plurality of pieces into a powder having particles of a desired size (paragraph 55). 

Claims 25, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutka et al. (US 2001/0038879). 
Regarding Claim 25, Mutka teaches a method for preparing a first component of a comestible composition, comprising: extruding an encapsulate composition (paragraph 16) including an active ingredient (Furaneol, paragraphs 29 and 34); cooling said composition (paragraph 51); and cutting said encapsulate composition into a plurality of substantially identical pieces (paragraph 64-65), wherein a temperature of said encapsulate composition during said cutting is above a glass composition (“chopped as it is still in a plastic state”, paragraph 54); and wherein further cooling said plurality of pieces to a temperature below said glass transition temperature of said encapsulate composition (“cooled to solidify”, paragraph 61).
Mutka is silent to wherein each piece includes a cut surface having a diameter larger than a thickness of the piece, and a ratio of the diameter of said cut surface to said thickness is greater than 1; however, Mutka recognizes that one of ordinary skill in the art would be capable of determining the desired shape and size based on choice (paragraph 55). Therefore, it would have been obvious to one of ordinary skill in the art to routinely determine the size of diameter and thickness of the plurality of cut extrudate pieces. 
Regarding Claim 31, Mutka teaches wherein the second temperature is room temperature which is known to be at or near 20°C (paragraph 72).
Regarding Claims 34, Mutka further teach comprising: grinding said plurality of pieces into a powder having particles of a desired size (paragraph 55).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 25, further in view of Gao et al. (US 20150098909). 
Regarding Claim 27, Mutka is silent to the specific temperature at which cutting occurs; however, Mutka explicitly requires that the temperature is “still above the glass transition temperature” when cut (see paragraph 64). Mutka also teaches an operating extrusion temperature between 90 and 130°C (paragraph 63). As similarly discussed in Claim 1, there is reasonable expectation that at least some cooling would occur between the heating step and the cutting step and thus reads on “cooled to a 
In any case, Gao relied on to teach similar process of extruding a solid composition, and cutting the extrudate, where Gao recognizes that at least some cooling occurs between the extrusion process and the cutting process; however notes that the extrudate is cut before it is cooled to below the glass transition temperature (paragraph 6). Therefore, since both Mutka and Gao explicitly cut the extrudate above transition temperature, it would have been obvious to one of ordinary skill in the art to cool the extrudate to a temperature above the glass transition temperature. 

Response to Arguments
Applicant’s arguments in the response filed 28 Oct 2020 has been fully considered but is not persuasive in view of the new grounds of rejections. 
Applicant argues that the prior art references do not disclose all elements of amended Claim 1. Specifically, Applicant argues that Mutka is directed to wet granulation and therefore requires the addition of water with hydrophilic materials into the extruder (page 6 of the remarks). In contrast, applicant’s invention is directed to hydrophobic encapsulating ingredients to delay the dissolution of the active ingredients and therefore cannot add water to the extruder during formation of the present encapsulate composition because it would dissolve the active ingredient. The arguments are not persuasive because the claims do not require any particular moisture content nor is directed to any particular encapsulate ingredients, whether hydrophobic or hydrophilic. Therefore, since Mutka discloses “wherein the first component is an encapsulate composition including an active ingredient” and “forming the extrudate of the first component via an extruder”, it is not seen as to how Mutka being directed to a hydrophilic material with water in the extruder would not teach the claim. 
Applicant states that partial cooling of the extrudate is required by Claim 1 before cutting to prevent cut pieces from sticking to one other (page 7 of the remarks). As such, applicant argues that “cutting the extrudate directly at the die as taught by Mutka would not be suitable” and further discusses why the degree of cooling is important. However, the arguments are not persuasive because the claim is 
As to applicant’s argument regarding Mutka’s spheronizer not being used to teach pieces having a diameter greater than a thickness (page 8-9 of the remarks), the arguments are not persuasive because Mutka does not require the use of a spheronizer (see paragraph 64). Also Mutka recognizes that one of ordinary skill in the art would be capable of determining the desired shape and size based on choice (paragraph 55). 
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792